DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 01/11/22. Accordingly, claims 1-3, 9-11, 13, 15, 18-21, 25-27, 29 and 30 are currently pending; and claims 4-8, 12, 14, 16, 17, 22-24 and 28 are canceled.
Claim Interpretation
This application includes one or more claim limitations that use the word “means”  and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“means for determining a full transmission power for a data transmission from partially coherent antenna sets to a base station based at least in part on a power control signaling from the base station, wherein the partially coherent antenna sets comprise a first set of coherent antenna ports that is non-coherent to a second set of coherent antenna ports based on a relative phase difference of transmitted uplink signals between the first set of coherent antenna ports and the second set of coherent antenna ports”, “means for determining multiple antenna ports in the partially coherent antenna sets having non-zero data for transmission”, “means for determining a transmission power split of the full transmission power determined with the power control signaling by splitting the full transmission power equally across each of 
“means for precoding the data transmission based on a codebook for simultaneous transmission from the multiple, non-coherent antenna ports” in claim 18, and 
“means for determining whether the first set of coherent antenna ports and the second set of coherent antenna ports maintain the relative phase difference between each other over time”, “means for determining that the first set of coherent antenna ports is non-coherent to the second set of coherent antenna ports when the first set of coherent antenna ports and the second set of coherent antenna ports do not maintain the relative phase difference between each other over time” and “means for applying the diversity scheme to the first set of coherent antenna ports and the second set of coherent antenna ports” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-11, 15, 18, 20-21  and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 of copending Application No. 16/805,499 ( according to a response filed 10/29/21). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
-Regarding claim 1, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 of Application No. 16/805,499 teaches a method of wireless communication at a User Equipment (UE) (“UE”, claim 1 of Application No. 16/805,499 ), the method (see claims 1 and 2 of Application No. 16/805,499), configurable of comprising: 

procedure (see claim 1, lines 9-11) of knowing/determining multiple antenna ports (being the antenna ports of the partially coherent antenna sets (comprising “each of the plurality of non-coherent sets on which the UE transmits the PUSCH transmission with non-zero power”, claim1, lines 10-11) in the partially coherent antenna sets having non-zero data for transmission; 
procedure (see claim 1, lines 9-11, 18-20) of determining a transmission power split of the full transmission power determined with the power control signaling by splitting the full transmission power equally across each of the multiple antenna ports on which the UE transmits the data transmission with non-zero power; and 
procedure (see claim 1, lines 3, 12-20 and claim 2) of transmitting the data transmission from the multiple antenna ports based on a diversity scheme (“diversity scheme”, claim 1, line 15)  across the partially coherent antenna sets, wherein the diversity scheme comprises an 
-Regarding claim 2, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 of Application No. 16/805,499 teaches that the full transmission power is determined to correspond to a minimum of a maximum output power that the UE is configured to transmit and a second transmission power scheduled by the base station via the power control signaling (see claim 3 of Application No. 16/805,499).
-Regarding claim 9, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 of Application No. 16/805,499 teaches that the determining the multiple antenna ports comprises knowing/determining multiple, non-coherent antenna ports in the partially coherent antenna sets having the non-zero data for transmission (see claim 1, lines 9-11, 18-20, of Application No. 16/805,499).
-Regarding claim 10, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 of Application No. 16/805,499 teaches that  the determining the transmission power split comprises splitting the full transmission power equally across the multiple, non- coherent antenna ports having the non-zero data for transmission (see claim 1, lines 9-11, 18-20, of Application No. 16/805,499).
-Regarding claim 11, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 of Application No. 16/805,499 teaches that the method is configurable to comprise: precoding the data 
-Regarding claim 30, as applied to claim 1 set forth above and herein incorporated, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 of Application No. 16/805,499 teaches a method at a UE, the method comprising:  determining a full transmission power for a data transmission from partially coherent antenna sets to a base station based at least in part on a power control signaling from the base station, wherein the partially coherent antenna sets comprise a first set of coherent antenna ports that is non-coherent to a second set of coherent antenna ports based on a relative phase difference of transmitted uplink signals between the first set of coherent antenna ports and the second set of coherent antenna ports; determining multiple antenna ports in the partially coherent antenna sets having non-zero data for transmission; determining a transmission power split of the full transmission power determined with the power control signaling by splitting the full transmission power equally across each of the multiple antenna ports on which the UE transmits the data transmission with non-zero power; and transmitting the data transmission from the multiple antenna ports based on a diversity scheme across the partially coherent antenna sets, wherein the diversity scheme comprises an open-loop non-transparent diversity scheme that includes a selected coding between space-frequency block coding and space-time block coding, wherein a combined transmission power from the multiple antenna ports corresponds to the full transmission power determined based at least in part on the power control signaling from the base station.
Claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 of Application No. 16/805,499 teaches that the method can be implemented with non-transitory computer-readable medium “non-
-Regarding claim 15, as applied to claim 1 and 30 set forth above and herein incorporated, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 of Application No. 16/805,499 teaches an apparatus for wireless communication at a User Equipment (UE) (“UE”, claim 1 of Application No. 16/805,499), comprising: means (being a structure comprising at least one processor included in the UE and  non-transitory computer-readable medium “non-transitory computer-readable medium” storing computer  code “computer executable code” executable by the at least one processor  (see claim 25 of Application No. 16/805,499))  for determining a full transmission power for a data transmission from partially coherent antenna sets to a base station based at least in part on a power control signaling from the base station, wherein the partially coherent antenna sets comprise a first set of coherent antenna ports that is non-coherent to a second set of coherent antenna ports based on a relative phase difference of transmitted uplink signals between the first set of coherent antenna ports and the second set of coherent antenna ports; means (being a structure comprising the at least one processor and the non-transitory computer-readable medium storing the computer executable code) for determining multiple antenna ports in the partially coherent antenna sets having non-zero data for transmission; means (being a structure comprising the at least one processor and the non-transitory computer-readable medium storing the computer executable code) for determining a transmission power split of the full transmission power determined with the power control 
-Regarding claim 18, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 of Application No. 16/805,499 teaches that the means for determining the multiple antenna ports is configurable to determine multiple, non-coherent antenna ports having the non-zero data for transmission (see claim 1, lines 9-11, 18-20, of Application No. 16/805,499), wherein the apparatus is configurable to comprises: means (being a structure comprising the at least one processor and the non-transitory computer-readable medium storing the computer executable code) for precoding the data transmission based on a codebook for simultaneous transmission from the multiple, non-coherent antenna ports (see claim 13 of Application No. 16/805,499).
-Regarding claim 20, as applied to claim 1 set forth above and herein incorporated, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 of Application No. 16/805,499 teaches a method at a UE, the method comprising:  determining a full transmission power for a data transmission from partially coherent antenna sets to a base station based at least in part on a power control 
Claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 of Application No. 16/805,499 teaches an apparatus (“apparatus”, claim 17, line 1) for wireless communication at a UE (“UE”, claim 17, line 2), the apparatus comprises a memory (“memory”, claim 17, line 3) and at least one processor (“at least one processor”, claim 17, line 4) configurable to perform the method.
-Claim 21 is rejected with similar reasons for claim 2.
Allowable Subject Matter
Claims 3, 13, 19, 25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 01/11/21 have been fully considered.  As results, claims 3, 13, 19, 25-27 and 29 are allowable.  However, claims 1-2, 9-11, 15, 18, 20-21  and 30, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632